DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 2-3, 13, 20, 35, 85, 89, and 93 with species election of Arid2, CRISPR guide RNA, and PD-1 in the reply filed on January 27, 2021 is acknowledged.

Status of Claims
Claims 1-3, 11, 13, 20, 35, 71-72, 75, 78, 80, 85, 87-89, and 93 are pending in the instant application. Claims 11, 71-72, 75, 78, 80, and 87-88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1-3, 13, 20, 35, 85, 89, and 93 are under examination on the merits in the instant case. 

Drawings
The drawings in Figures 5B, 7D, 7G, 7H, 11A, 12A, 12B, 14B, 14C, 15C, 19, 20A, and 21C are objected to because the legends for each of lines/bars/shaded areas are not clearly distinguishable from each other due to indistinguishable colors and/or shapes. 
Figure 15B is objected to because the gene names are illegible. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The abstract of the disclosure is objected to because it is not descriptive of the claimed invention. Note that “novel” is not descriptive of an invention in a patent application.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
1. Table 3 and page 231 of the specification as well as Figure 21D contain sequence rule non-compliant subject matter. Note that the nucleotide sequences must be accompanied by appropriate SEQ ID NOs in accordance with 37 CFR 1.821(d).  Appropriate correction is required. Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Applicant also must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

2. Page 145 of the specification contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
3. The disclosure is objected to because the brief description of Figures 9A-9C fails to describe what each of numerical values (1, 2, 3, 4) represents. Appropriate correction is required.

Claim Rejections - Improper Markush Grouping
Claims 1-3, 13, 20, 35, 85, 89, and 93 are rejected on the basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination of process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP §706.03(y).
The Markush grouping of genes and that of sgRNA sequences are improper because the alternatives defined by the Markush grouping do not share a substantial nucleotide sequence and a common use flowing from the substantially shared nucleotide sequence.
The Markush grouping of agent species are improper because the alternatives defined by the Markush grouping do not share a substantial structural feature and a common use flowing from the substantial structural feature. For instance, there is no structural similarity between an antibody and a gRNA. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 13, 20, 35, 85, 89, and 93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-3, 13, 20, 35, 85, 89, and 93 are indefinite for being “incomplete in themselves”.  It is noted that the Tables recited in the instant claims are merely populated by gene names/ID numbers and sgRNA sequences, and there is no reason, other than inconvenience, that the species in the recited Tables cannot be recited in the claims. See MPEP 2173.05(s): “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” (emphasis added).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 13, 20, 35, 85, 89, and 93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method of sensitizing cancer cells in a subject having cancer to cytotoxic T cell-mediated killing comprising administering an agent that modulates amount/activity of a biomarker listed in Tables 1-9 and an assay for screening for the agent comprising determining the amount/activity of a biomarker listed in Tables 1-9.
The biomarkers listed in Tables 1-9 are diverse and distinct from each other. It is noted that the instant specification does not disclose a representative number of agents that sensitize a in vivo compared to negative control gRNA as evidenced by the reduced tumor size. See Example 4. 
The single biomarker species that sensitizes cancer cells to T-cell mediated cytotoxicity is not a representative number of species within the claimed genus of biomarkers that are modulated in order to sensitize cancer cells to T-cell mediated cytotoxicity, because an agent that inactivates Pbrm1 cannot represent any other agents that modulate genes other than Pbrm1. As such, the genus of agents claimed in the cancer treatment method and the assay are not adequately described by a representative number of species. 
Note that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. See MPEP §2163 for the following: “A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”).” (emphasis added).
genus claimed in the instant case. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13, 20, 35, 85, 89, and 93 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irving et al. (US 2010/0203056 A1).
It is noted that at least Table 1 lists CD274, which is synonymous with PD-L1. 
Irving teaches a method of enhancing T-cell function including T-cell mediated cytotoxicity in tumor cells comprising administering a PD-L1-binding antibody, which has been assayed/tested for anti-tumor activity in vivo in colon carcinoma animal model, wherein the PD-L1-binding antibody has also been assayed for increasing proliferation of cytotoxic T lymphocytes expressing CD4 (CD4+ T cells). See paragraphs 0060, 0127, Figures 4 and 9A.
Accordingly, claims 1-3, 13, 20, 35, 85, 89, and 93 are described by Irving et al. 

s 1-3, 13, 20, 35, and 93 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hedge et al. (WO 2017/151502 A1).
It is noted that at least Table 1 lists CD274, which is synonymous with PD-L1. 
Hedge teaches that “enhancing T-cell stimulation” by a therapeutically effective amount of a PD-L1 antagonist (e.g., an antibody or small molecule) can promote tumor cell death, thereby treating cancer, wherein the PD-L1 antagonist can be administered in combination with an antibody binding to CTLA-4 and/or adoptive transfer of a T-cell (e.g., a cytotoxic T-cell or CTL) expression a chimeric antigen receptor (CAR), wherein the PD-L1 antagonist is formulated as a medicament for treating cancer by formulating for suitable administration routes such as formulating in lipid compositions. See pages 51-54 and 78-79.
Accordingly, claims 1-3, 13, 20, 35, and 93 are described by Hedge et al.

Claims 1-3, 13, 20, 35, and 89 are rejected under 35 U.S.C. 10(a)(2) as being anticipated by Fisher et al. (US 2019/0201396 A1).
Fisher teaches that ARID2 deficiency by RNAi (e.g., “shARID2”) in melanoma cells renders the melanoma cells more susceptible to a G9a inhibitor and that “knockdown of the ARID2 gene (shArid2) sensitizes the U257 melanoma cell line to treatment by a G9a inhibitor within an in vivo animal xenograft tumor model.” See paragraphs 0101 and 0117.
Fisher teaches that the method further comprises administration of an additional cancer therapy such as immunotherapy. See paragraphs 0049-0050.
Since Fisher’s active method step of administering to a subject having melanoma cells a therapeutically effective amount of shArid2 satisfies the claimed active method step recited in the instant claims, it necessarily follows that Fisher’s method inherently results in sensitizing melanoma cells to cytotoxic T cell-mediated killing, absent objective evidence to the contrary.
In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ2d 1922(PTO Bd.Pat. App. & Int. 1989).
Accordingly, claims 1-3, 13, 20, 35, and 89 are described by Fisher et al.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/DANA H SHIN/Primary Examiner, Art Unit 1635